DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-15 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-14, the closest prior art of record fails to teach the features of claim 1: “for each estimated electrode potential, calculate a potential difference between the estimated electrode potential and a reference electrode potential; determine whether at least one of an active material area, a depth of charge or a depth of discharge of an electrode of the battery is changed based on an increase or decrease pattern of the plurality of calculated potential differences,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Matsubara et al. (US 20130314050 A1 cited in IDS) only concerns about one inflection point and an Open Circuit Voltage (OCV) difference, different from claim 1 which involves a plurality of inflection points and a potential difference for each of the inflection points. Also, it does not teach or suggest determining a change in at least one of an active material area, a depth of charge or a depth of discharge of an electrode of the battery based on an increase/decrease pattern of a plurality of potential differences. Tsujiko et al. (US 20110012604 A1; cited previously) involves a plurality of 

	Regarding claim 15, the closest prior art of record fails to teach the features: “for each estimated electrode potential, calculating a potential difference between the estimated electrode potential and a reference electrode potential; determining whether at least one of an active material area, a depth of charge or a depth of discharge of an electrode of the battery is changed based on an increase or decrease pattern of the plurality of calculated potential differences,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857